DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Schulz et al. (USPN 6,580,086-previously cited)  discloses a physiological monitoring device comprising: one or more LEDs recessed into a cavity, the one or more LEDs configured to emit light of at least three different wavelengths (Col.5 line 50-Col.6 line 60); at least one detector configured to detect at least a portion of the light emitted from the one or more after at least a portion of the light has been attenuated by tissue, the at least one detector configured to output at least one signal responsive to the detected light (Col.5 line 50-Col.6 line 60); an electromagnetic interference shield positioned between the LEDs and the at least one detector (Col. 12 line 20-Col. 13 line 3); and a processor configured to receive and process one or more signals responsive to the outputted at least one signal and determine a physiological parameter of a user responsive to the one or more signals (Col. 12 line 20-Col. 13 line 3). While Schulz et al. discloses one or more LEDs, Schulz fails to disclose at least three LEDs. Thomas et al. discloses reliable non-invasive measurement of blood gases including light emitting diodes and detector (figure 48, Col.28 line 50-Col.29 line 60). Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to incorporate the several light sources of Thomas et al. into the device of Schulz et al., since such modification provides several light sources in order to obtain multiple . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/MARJAN FARDANESH/Examiner, Art Unit 3791